DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Applicants' arguments, filed 06/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “configured” in claim 1 is a relative term which renders the claim indefinite. The term “configured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term configured suggests a structural modification to the base materials. Because the claims nor the specification define the term, the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

New by Amendment
Claim(s) 1-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0314141, cited in IDS) in view of Morrissey et al., (US 2004/0231070).
Choi teaches “[a] device for producing a cosmetic composition in the form of a printer that is modified to receive and process cosmetic components”, wherein “[t]he resulting cosmetic composition is a transferable material that can be removed from the substrate and applied to a part of a human body” (Abstract).
The cosmetic materials are configured to absorb dye insofar as the reference teaches they “can represent a dyable base material that can be selected from the group consisting of: a powder (mica, titanium oxide, calcium carbonate, talc, etc.), oil, wax, ester, water, cream, lotion, emulsion, a solid, and mixtures thereof” (p. 5, para. [0056]), as per claim 1 and 6. Also, “the cosmetic substances (in this case inks) are applied to the material 14 at an amount that allows for the cosmetic substances (inks) to be uniformly dispersed throughout the material 14” (p. 5, para. [0056]).
Since the prior art contemplates “continuous printing to saturate approximately 1mm depth of calcium carbonate and approximately 0.05 of mica” (p. 4, para.[0050]), it would have been obvious for the material to have a thickness of about 0.001mm to about 1mm, as per claim 1.
An example of a cosmetic substrate, a makeup sheet, depicted here 
    PNG
    media_image1.png
    349
    402
    media_image1.png
    Greyscale
is shown having a flat surface (see Fig. 14), as per claim 1.  This substrate is taught to be “thin”, “flexible and able to be fed through one of the systems/devices (e.g., printer 110)” (p. 13, para. [0146]).
The cosmetic materials include a “coloring agent”, which “is a material selected from the group consisting of: natural dye, synthetic colorant, coal tar, chromium oxide, aluminum powder, manganese, iron oxide, mica flakes and FDA-approved cosmetic color additives . . . or any other substances that can cause change in the color of the base material” (p. 5, para. [0062]).  The cosmetic material “can take any number of different forms including solids (e.g., a solid base material, packed powder, loos powder, etc.); liquids; gels; emulsions; creams; etc., and can have any properties such as fragrance, pearlescent, shipper, sparkle, etc.” (p. 4-5, para. [0054]).  

Choi does not teach one or more polar ingredients, as per claim 1.

Morrissey et al. teaches cosmetic compositions, “suitable for use on mammalian skin, hair, and nails”, comprising a polymer that “mitigates staining caused by the colorant” (Abstract). According to Morrissey et al., “there still exists a need to reduce or mitigate the temporary staining such that the consumer can wipe the product off their skin, hair, and nails and leave no noticeable stain prior to washing” (p. 1, para. [0004]).
The polymer includes “cationic polymers, anionic polymers, nonionic polymers, amphiphilic polymers, or mixtures thereof, so long as a portion of the polymer and colorant are opposite in charge” (p. 1, para. [0016]). “Preferred cationic polymers are those that form a visible complex, or coacervate, upon addition to a solution of the dye at levels below about 10% by weight, such as Polyquaternium-6” (cationic ammonium) (p. 3, para. [0024]). “The concentration of the cationic polymer component in the personal care composition generally ranges from about 0.02% to about 15%, preferably about 0.1% to about 5%” (p. 3, para. [0023]), as per claim 3.  Application of the cationic polymer would have provided a positive charge, as per claim 11.
The compositions of Morrissey et al. include water and oil dispersible clays “to provide structure or thickening” (p. 7, para. [0102]) such as “Quaternium-18 Hectorite” (Id. at para. [0103]), as per claim 5; magnesium-containing components, a per claim 7, such as “magnesium carbonate” (p. 8, para.[0108]).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add one or more polar ingredients, i.e. cationic ammonium, to the compositions of Morrissey et al. for the advantage of satisfying the need to reduce or mitigate the temporary staining such that the consumer can wipe the product off their skin, hair, and nails and leave no noticeable stain prior to washing.  The artisan would have had a reasonable expectation of success with the combination insofar as Choi teaches, “The cosmetic material 14 can be any number of different types of cosmetic materials so long as they are suitable for application of human skin, etc.” (p. 4, para. [0054]).  That being said it would have also been obvious to add the quaternium-18 hectorite and magnesium carbonate of Morrissey et al. to the compositions of Choi et al. based on their suitability for their intended use in cosmetic compositions.

2) Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0314141, cited in IDS) in view of Morrissey et al., (US 2004/0231070) as applied to claim 1 above, and further in view of Gelest PCS (www.gelest.com, published online Mar. 2, 2010).
The combination of Choi and Morrissey et al., which is taught above, differs from claim 9 insofar as it does not teach triethoxysilylpropyl acetyl hydroxyprolinate.
Gelest PCS teaches surface compounds for cosmetics.  The reference teaches use of triethoxysilylpropyl acetyl hydroxyprolinate, an amino-acid silane, for the following properties: “Improved affinity for the skin”, “Increases moisture binding capability”, “Firms skin”, “Smooth skin feel”, “Improves color development”, “Mass tone/skin tone agreement”, and “Improves powder pressing.” (p. 15).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the triethoxysilylpropyl acetyl hydroxyprolinate of UL Prospector to the cosmetic compositions of Choi for the advantages described in Gelest PCS, e.g. “Improved affinity for the skin”, “Increases moisture binding capability”, “Firms skin”, “Smooth skin feel”, “Improves color development”, “Mass tone/skin tone agreement”, and “Improves powder pressing.”

3) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0314141, cited in IDS) in view of Morrissey et al., (US 2004/0231070) as applied to claim 1 above, and further in view of Inolex Incorporated (ulprospector.com, published online Apr. 10, 2015).
	The combination of Choi and Morrissey et al., which is taught above, differs from claim 10 insofar as it does not teach where the preservative comprises phenethyl alcohol, caprylhydroxamic acid and glycerin.
	Inolex Incorporated teaches, “save and sustainably designed beauty care options for brands around the world” (p. 1).
	The reference provides a product named Aromastat™ comprising “Caprylhydroxamic Acid (and) Phenethyl Alcohol (and) Glycerin” (see p. 2).  The compositions “can be used as an alternative to traditional preservative blends that are seen as undesirable by consumers” used in “creams, lotions, shower gels, and color cosmetics” (Id.).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the preservative of Inolex Incorporated, i.e. phenethyl alcohol, caprylhydroxamic acid and glycerin, to the compositions of Choi as an alternative to traditional preservative blends that are seen as undesirable by consumers, as taught by Inolex Incorporated.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection above.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612